Citation Nr: 0701950	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  02-13 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for periodontal disease for 
the purpose of obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from February 
1969 to December 1972 and from September 1983 to November 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The case was previously before the Board in February 2006, 
when it was remanded for examination of the veteran, a 
medical opinion, and readjudication of the issue remaining on 
appeal.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of chronic 
periodontitis.

2.  There is no competent medical evidence linking the 
current periodontal disease to the veteran's active military 
service, or any dental disorder treated during service.  


CONCLUSION OF LAW

The criteria for service connection for periodontal disease 
for VA outpatient dental treatment have not been met. 38 
U.S.C.A. § 1110, 1131, 1712(a)(2) (West 2002); 38 C.F.R. §§ 
3.381, 17.161 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated 
March 2006 satisfied the duty to notify provisions.  The 
veteran's VA medical treatment records have been obtained and 
he has been accorded a recent VA Compensation and Pension 
examination.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.   The initial 
denial of the claim was in December 2001 which was prior to 
the March 2006 letter which satisfied the duty to notify 
provisions with respect to the issue remaining on appeal.  
However, the claim was readjudicated in a June 2006 
Supplemental Statement of the Case.  Consequently, the Board 
finds that VA has met the duties to notify and assist as to 
the issue decided herein.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

The veteran is seeking service connection for periodontal 
disease for the purpose of obtaining VA outpatient dental 
treatment.  Service connection may be established for a 
current disability in several ways including on a "direct" 
basis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2002).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2002).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2006); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for periodontal disease 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  The rating activity will consider each disease of 
the periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  38 C.F.R. § 3.381(a), (b), (c) (2006).

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. § 
1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  (a) Class I. Those having a 
service-connected compensable dental disability or condition, 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function.  There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  (b) Class II. (1)(i) Those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;  (B) 
Application for treatment is made within 90 days after such 
discharge or release.  (C) The certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90- day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed, and (D) 
Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service- connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a). Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b). Those having a service-connected noncompensable dental 
condition or disability and who had been detained or interned 
as prisoners of war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary for the 
correction of such service- connected dental condition or 
disability.  (e) Class II(c). Those who were prisoners of war 
for 90 days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.  (f) Class IIR (Retroactive).  Any veteran who had 
made prior application for and received dental treatment from 
the Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.  (g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  (h) Class IV. Those whose 
service-connected disabilities are rated at 100% by scheduler 
evaluation or who are entitled to the 100% rate by reason of 
individual unemployability may be authorized any needed 
dental treatment.  (i) Class V. A veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31 may be authorized such dental services as are 
professionally determined necessary for any of the reasons 
enumerated in Sec. 17.47(g).  (j) Class VI. Any veterans 
scheduled for admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C. may receive outpatient 
dental care which is medically necessary, i.e., is for dental 
condition clinically determined to be complicating a medical 
condition currently under treatment.  38 C.F.R. § 17.161 
(2006).

The veteran's discharge papers, Form DD 214, reveals that the 
he separated from his second period of active military 
service in November 1999.  Block 17 of this form indicates 
that the veteran was not provided a complete dental 
examination and all appropriate dental services within 90 
days prior to separation.  The veteran's claim for dental 
disability was received in February 2001.

Review of the service dental records shows that the veteran 
was "evaluated periodontally for research screening" in 
February 1999.  Subsequently, dental treatment was provided 
on three occasions in March 1999 and finally in May 1999 the 
records were finally reviewed.  Review of the service dental 
records does not reveal any diagnosis of periodontitis during 
active service.  

The veteran's private dentist submitted a letter dated 
November 2000.  This letter stated that the veteran had been 
examined in November 2000 and that periodontal evaluation 
"revealed 5-8mm pockets which were consistent with his 
previous PSR recordings according to his records from 
previous dental visits."  The Board notes that this letter 
does not specifically indicate whether these prior dental 
visits were with this dentist, or this statement refers to 
the veteran's dental treatment during service.  Moreover, the 
VA examination report below, specifically indicates a lack of 
serious periodontal symptoms during service.  Subsequent, VA 
medical treatment records reveal a diagnosis of chronic 
periodontitis.  

In March 2006, a VA dental examination of the veteran was 
conducted.  The examining Doctor of Dental Medicine reviewed 
the veteran's dental history with a full review of the 
service dental records.  He noted that these records did not 
reveal that any periodontal scaling requiring anesthesia.  
Also, the medical opinion expressed was that there was a 0 
percent probability that the current periodontal disease was 
related to the instances of periodontal scaling during 
service.  

The preponderance of the evidence is against the veteran's 
claim for service connection for periodontal disease for the 
purpose of obtaining VA outpatient dental treatment.  There 
is no medical evidence linking the veteran's current 
periodontal disease to active military service.  Rather the 
only medical opinion of record indicates that the current 
disorder is unrelated to service.  Accordingly, the claim 
must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for periodontal disease for the purpose of 
obtaining VA outpatient dental treatment is denied.

____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


